BEAUCHAMP, Judge.
The appeal is from a conviction for murder with malice in which the jury assessed the punishment of 99 years in the penitentiary.
There could be no question that the evidence introduced by the state is sufficient to sustain the conviction. The record before us contains no bills of exception. There is no brief in the case and we are not advised of the legal authority upon which appellant relies to support his one exception to the court’s charge. This exception was taken to the failure of the court to charge that if the jury believed from the evidence, or had a reasonable doubt, that defendant was in real danger of his life or serious bodily injury at the hands of the deceased at the time the fatal shot was fired it would then be their duty to acquit the defendant, “whether or not the defendant had actual knowledge of this fact.” This seems to be the only question raised by the appeal. The proposition of law asserted by appellant is not tenable and, further, we think that the evidence in *157the case would be insufficient, even if communicated to appellant, under all of the facts in the case, to justify the shooting. Certainly no error under the circumstances has been pointed out.
The judgment of the trial court is affirmed.